 1
 2
 3
 4
 5
 6
 7
 8
                       UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12 JAMES DREW LOCKHART,            )   Case No. CV 17-3550-JVS (JPR)
                                   )
13                  Plaintiff,     )          JUDGMENT
                                   )
14             v.                  )
                                   )
15 NANCY A. BERRYHILL, Acting      )
     Commissioner of Social        )
16 Security,                       )
                                   )
17                  Defendant.     )
                                   )
18
19        Pursuant to the Order Accepting Findings and Recommendations
20 of U.S. Magistrate Judge, it is hereby ADJUDGED THAT (1)
21 Plaintiff’s request for an order remanding the case is DENIED;
22 (2) the Commissioner’s request for an order affirming the
23 Commissioner’s final decision is GRANTED; and (3) judgment is
24 entered in the Commissioner’s favor.
25
26 DATED: 2/11/2019                ______________________________
                                   JAMES V. SELNA
27                                 U.S. DISTRICT JUDGE
28
